Citation Nr: 1811848	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-24 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for low back disability.

2. Entitlement to service connection for low back disability.

3. Entitlement to service connection for a stomach disability, to include as due to excessive medication.

4. Entitlement to a rating in excess of 20 percent for fracture of the right and left body of the mandible with temporomandibular joint dysfunction (TMJ).


REPRESENTATION

Veteran represented by:	Christopher S. Chambers, Attorney



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to January 1980, and from October 1980 to January 1984.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2017, the Veteran testified at a travel Board hearing before the undersigned at the St. Petersburg RO.  A transcript of that hearing is of record.

In this decision, the Board grants the appeal to reopen the claim of entitlement of entitlement to service connection for low back disability.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).








FINDINGS OF FACT

1. A May 1984 rating decision denied service connection for low back disability; the Veteran was notified of the decision and of his appellate rights, but he did not appeal.

2. Evidence received since the May 1984 rating decision is new and material and sufficient to reopen the claim of entitlement to service connection for low back disability.


CONCLUSIONS OF LAW

1. The May 1984 rating decision in which the RO denied service connection for low back disability is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2. New and material evidence has been received since the May 1984 rating decision and the requirements to reopen the claim of entitlement to service connection for low back disability have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in May 2011.

For new and material claims, the Veteran must be provided with notice regarding the information needed to reopen the previously denied claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, however, as the Board is reopening the Veteran's claim of entitlement to service connection for low back disability, no further discussion of VA's duty to notify under 38 U.S.C.A. § 5103(a) and the implementing regulation is required at this point.

II. Claim to Reopen

Rating actions from which an appeal is not perfected become final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether that low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.

In a May 1984 decision, the RO denied service connection for low back disability based on the lack of a current diagnosis.  The pertinent evidence of record at the time of the May 1984 decision consisted of the Veteran's service treatment records and a February 1984 VA examination report. 

The Veteran was notified of the May 1984 rating decision, but he did not file a timely appeal, and no new and material evidence was received within a year of the rating decision.  Therefore, the May 1984 decision is final.  38 U.S.C. § 7105  (2012); 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302, 20.1103 (2017). 

In April 2011, the Veteran submitted a request to reopen the previously denied claim for service connection for low back disability.  The additional evidence received in support of his claim includes the Veteran's own lay statements and July 2017 Board hearing testimony, private and VA treatment records, and service treatment records (STRs) and military personnel records (MPRs) associated with the Veteran's claims file in April 2014 and March 2015.

The Board concludes there is sufficient evidentiary basis to reopen the Veteran's claim on appeal.  STRs and MPRs associated with the Veteran's claims file in 2014 and 2015 show the Veteran participated in parachute jumps throughout service.  His STRs show complaints of low back pain from 1982 to 1983, including a November 1983 police report pertaining to a motor vehicle accident, as well as the Veteran's December 1983 separation examination, noting recurrent back pain.  

In a January 2012 statement, the Veteran asserted that his degenerative joint disease of the lumbar spine is a result of his time in service as a paratrooper.  

In a March 2015 statement, the Veteran indicated that while in service, he ran five miles each day for two years, carrying a rucksack weighing between 50 and 75 pounds and that his airplane jumps included carrying gear which doubled his actual weight.  

During his July 2017 Board hearing, the Veteran indicated that he did not complain of low back pain as often during service because he did not want to lose his status as a paratrooper.  He stated that he may undergo additional surgery following his hearing for his low back.  He asserted that his low back pain continued after separation from service, for which he did not immediately seek treatment for, due to his young age and his ability to stretch and condition his body.  

In an October 2017 statement, the Veteran indicated that he did not file an earlier claim for his low back disability because he intended to re-enlist in 1996 as a Critical Care Registered Nurse, but that personal circumstance prevented him from doing so.  

Private  and VA treatment record show diagnoses of lumbar radiculopathy, osteoarthrosis of the lumbar spine, degenerative disc disease of the lumbar spine, and lumbar facet pain.  

The foregoing evidence is new since this evidence is neither cumulative nor redundant of the evidence that was of record in May 1984. 

This evidence is also material because, accepting the evidence as credible for the purpose of reopening the claim, the Veteran's lay statements and Board hearing testimony tend to show the onset of the Veteran's low back pain during service and address continued symptomatology upon separation from service.  Further, the Veteran's private and VA treatment records show multiple diagnoses pertaining to the Veteran's lumbar spine.  This evidence relates to an unestablished fact necessary to substantiate the claim which is evidence of a low back pain during service, as well as a current diagnosis of a low back disability.  New evidence may be found to be material if it provides a ?more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board of Veterans' Appeals to alter its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Thus, the Board finds that new and material evidence has been submitted and the petition to reopen the claim of entitlement to service connection for a low back disability must be granted.


ORDER

As new and material evidence has been received, the claim of entitlement to service connection for a low back disability is reopened; the appeal is granted to this extent only.

REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.

Low Back Disability

The Veteran asserts that his low back disability is the result of multiple jumps as a paratrooper in service, daily runs during service with a rucksack weighing between 50 and 75 pounds, as well as a November 2013 motor vehicle accident that occurred prior to separation from service.  The Veteran was afforded a VA examination in January 2012, whereupon the examiner opined that the Veteran's low back disability is less likely than not caused by or a result of his low back pain experienced during active service in August 1983.  The Board notes that STRs and MPRs associated with the Veteran's claims file in 2014 and 2015 reflect additional complaints of low back pain, to include the Veteran's separation examination, a November 2013 motor vehicle accident report, and service records establishing that the Veteran completed multiple jumps as a paratrooper.  As the VA examiner stated that a review of the Veteran's STRs shows only one instance of reported low back pain in August 1983, it appears that the examiner did not have access to the STRs and MPRs associated with the Veteran's claim file in 2014 and 2015 at the time of the January 2012 VA examination.  For these reasons, the Board finds that the January 2012 VA examination is inadequate, and a new VA examination is necessary to adjudicate the claim.  

Additionally, during his July 2017 Board hearing, the Veteran stated that he anticipated undergoing additional surgery for his low back later that year.  Therefore, on remand, the AOJ should obtain any outstanding VA and private treatment records pertaining to the Veteran's low back disability.

Stomach Disability

The Veteran asserts that his stomach disability is a result of prescribed aspirin therapy in service to treat his service-connected fracture of the right and left body of the mandible with TMJ.  The Veteran's VA treatment records show symptoms of stomach pain, as well as history of prolonged bleeding and gastritis.  To date, the Veteran has not been afforded a VA examination to determine the etiology of his stomach disability.  VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  

Further, the Veteran testified during his July 2017 Board hearing that his private physicians, Drs. W., R. and G., informed him that he was prone to internal bleeding as a result of aspirin toxicity experienced prior to his TMJ surgery in service.  These records are not in the Veteran's claims file, nor does it appear that VA attempted to obtain them.  These records appear relevant to the Veteran's claim because they relate to whether the Veteran was diagnosed with and treated for a stomach disability and they may include further information pertaining to the Veteran's history of symptoms.  Additionally, these records may also include a nexus opinion as to whether the Veteran's stomach disability is related to his active service.  Therefore, on remand, the AOJ should obtain any outstanding private treatment records pertaining to the Veteran's stomach disability.

Fracture of the Right and Left Body of the Mandible with TMJ

With regard to the Veteran's claims for a disability rating in excess of 20 percent for fracture of the right and left body of the mandible with TMJ, a remand for a new VA examination is necessary to ensure that the Board has adequate information as to the Veteran's reported flare-ups.  In a March 2015 VA examination report, the examiner noted that the Veteran reported flare-ups three to four times each month, which diminish his range of motion.  While the examiner recorded the Veteran's reported flare-ups, absent from the examination report was the specific measurement of additional range of motion loss.

The U.S. Court of Appeals for Veterans Claims (Court) addressed the adequacy of a VA examiner's opinion as it pertains to additional functional loss during reported flare-ups of a musculoskeletal disability, pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court held that a new VA examination and opinion are necessary when the examiner does not obtain information from the Veteran regarding the severity, frequency, duration, or functional loss manifestations of any reported flare-ups, and that in declining to offer an opinion regarding additional functional loss as it relates to reported flare-ups, the examiner must provide adequate rationale for doing so.  Sharp v. Shulkin, No. 16-1385 (September 6, 2017).

The Board finds the March 2015 examination for the Veteran's TMJ disability to be inadequate for evaluation purposes because the examiner did not estimate range of motion loss based on the Veteran's reported flare-ups and their impact.  For this reason, the Board finds that a remand is necessary for a new VA examination.

Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources and authorization by the Veteran, request all VA and private treatment records for the Veteran not already associated with the file, to specifically include VA treatment records from the Brooksville, Florida VA Medical Center and the James Haley VA Medical Center in Tampa, Florida, as well as private treatment records from Dr. W, Dr. R., and Dr. G., referenced in the Veteran's May 2015 lay statement, October 2017 lay statement, and July 2017 Board hearing transcript.  Copies of any outstanding VA and private treatment records should be added to the Veteran's electronic claims file.

2. Thereafter, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of any diagnosed low back disability.  A complete history from the Veteran should be obtained and recorded.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The rationale for all opinions expressed should be provided.  The Veteran's electronic claims file must be accessible for review by the VA examiner in conjunction with the examination.

Following the review of the claims file and examination of the Veteran, the examiner is then requested to respond to the following:

Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed low back disability is etiologically related to the Veteran's active service.

In rendering the requested opinion, the examiner should consider: (1) the Veteran's participation in jumps as a paratrooper during service; (2) the Veteran's lay statements that he ran 5 miles daily in service while carrying a rucksack weighing between 50 and 75 pounds; (3) an October 1982 STR noting a report of and treatment for low back pain; (4) an August 1983 STR noting report of and treatment for low back pain; (5) a September 1983 STR noting treatment for low back pain; (6) an October 1983 STR noting a report of low back spasms; (7) a November 1983 motor vehicle accident report; and (8) the Veteran's December 1983 separation examination noting recurrent back pain.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3. Schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of any stomach disability.  A complete history from the Veteran should be obtained and recorded.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The rationale for all opinions expressed should be provided.  The Veteran's electronic claims file must be accessible for review by the VA examiner in conjunction with the examination.

Following the review of the claims file and examination of the Veteran, the examiner is then requested to respond to the following:

Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed stomach disability is etiologically related to the Veteran's active service.

In rendering the requested opinion, the examiner should consider: (1) the Veteran's STRs which note a prescription of aspirin therapy between January to August of 1983; and (2) VA treatment records noting symptoms of stomach pain, as well as a history of prolonged bleeding and gastritis.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

4. Schedule the Veteran for a VA examination to determine the nature and current severity of his fracture of the right and left body of the mandible with TMJ.  A complete history from the Veteran should be obtained and recorded.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  In particular, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing.  If possible, provide these tests for the opposite joint.  If the examiner is unable to conduct any aspect of the required testing or concludes that it is not necessary, e.g., non-weight-bearing, the examiner should clearly explain why that is the case. 

The rationale for all opinions expressed should be provided.  The Veteran's electronic claims file must be accessible for review by the VA examiner in conjunction with the examination.

Following the review of the claims file and examination of the Veteran, the examiner is then requested to respond to the following:

a) Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.

b) Indicate whether the examination is taking place during a period of flare-up, and if it is not, the examiner should ask the Veteran to describe the flare-ups, including: frequency, duration, severity, and functional impairment.

c) Provide an opinion estimating any additional measurement of limited motion caused by functional loss during a flare-up. If the examiner cannot estimate the measurement of additional range of motion during flare-ups without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record or the examiner.

5. Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran should be furnished with a supplement statement of the case, given the opportunity to respond, and the case should be thereafter returned to the Board for further appellate review, if warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


